Per Curiam.
The respondent having been retained by one Carl H. Wagner, named as executor of the will of one Sarah M. Cole, received from the United Burial Company the sum of $131.89, representing what was left over from the proceeds of a policy of life insurance after defraying therefrom the funeral expenses of the deceased. At least $125 of this amount he converted to his own use. After he had been summoned to appear before the grievance committee of the Bar Association he paid the said amount to the attorney for the administratrix of the estate.
It further appears that the respondent, having been retained by one Abraham Block to prosecute on his behalf an action for damages for false arrest and assault, falsely represented to his client that an action had been instituted and the case placed upon the calendar but that it would not be reached for about three years. After waiting three years, Mr. Block attempted without success to locate the respondent. He thereupon retained another attorney, whose letters in regard to the matter the respondent ignored.
The respondent should be suspended for six months.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for six months.